DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The terminal disclaimer filed on 09/29/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This communication is in response to the papers filed from 10/05/2020 to 09/29/2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1,3-4, 6-8, 10-11, 13-14, 16-17, and 19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rebecca G. Rudich on 09/28/2021.

Amendment to the Claims

Please replace all prior versions and listings of claims 1-2, 5-6, 8-9, 12-15, and 18-19  in the application with the following listing of claims:

1. (Currently Amended) A method, comprising: 
electronically receiving, by a computer-implemented natural language processor, a natural language input phrase from a user via an interface device; 
associating, by the natural language processor, a primary goal with the natural language input phrase; 
initiating an interactive dialogue with the user via the interface device to acquire information associated with the primary goal; 
associating the natural language input to a tangential goal upon determining that information received from the interface device in the interactive dialogue is not related to the primary goal, the tangential goal based on the information that is not related to the primary goal; and 
redirecting the interactive dialogue to a tangential request based on the tangential goal, by a context switching module, to acquire information responsive to the tangential goal[[.]];
upon completion of response to the tangential request, redirecting the interactive dialogue, by the context switching module, to the primary goal; and
wherein the acquire information responsive to the primary goal and the tangential goal comprise retrieving and returning relevant documents from one of a networks and a knowledge base.

2. (Canceled)

5. (Canceled)

6. (Currently Amended) The method of claim [[5]] 1, wherein the documents 

8. (Currently Amended) One or more non-transitory computer-readable media having computer-readable instructions thereon which, when executed by one or more processors, cause the one or more processors to perform operations, comprising: 
electronically receiving, by a computer-implemented natural language processor, a natural language input phrase from a user via an interface device; 
associating, by the natural language processor, a primary goal with the natural language input phrase; 33Attorney Docket No. 10171-544US5 PATENT 
initiating an interactive dialogue with the user via the interface device to acquire information associated with the primary goal; 
associating the natural language input to a tangential goal upon determining that information received from the interface device in the interactive dialogue is not related to the primary goal, the tangential goal based on the information that is not related to the primary goal; 
;
upon completion of response to the tangential request, redirecting the interactive dialogue, by the context switching module, to the primary goal; and
wherein the acquire information responsive to the primary goal and the tangential goal comprise34Attorney Docket No. 10171-544US5PATENT retrieving and returning relevant documents from one of a networks and a knowledge base. 
  
9. (Canceled)
 
12. (Canceled)

13. (Currently Amended) The non-transitory computer-readable media of claim [[12]] 8, wherein the documents 

14. (Currently Amended) A system, comprising: 
one or more processors; and 
memory communicatively coupled to one or more processors and storing executable instructions that, when executed by the one or more processors. cause the one or more processors to perform operations comprising: 

associating, by the natural language processor, a primary goal with the natural language input phrase; 
initiating an interactive dialogue with the user via the interface device to acquire information associated with the primary goal; 
associating the natural language input to a tangential goal upon determining that information received from the interface device in the interactive dialogue is not related to the primary goal, the tangential goal based on the information that is not related to the primary goal; 
redirecting the interactive dialogue to a tangential request based on the tangential goal, by a context switching module, to acquire information responsive to the tangential goal[[.]]
upon completion of response to the tangential request, redirecting the interactive dialogue, by the context switching module, to the primary goal; and
wherein the acquiring information responsive to the primary goal and the tangential goal comprise retrieving and returning relevant documents from one of a networks and a knowledge base.

15. (Canceled)

18. (Canceled)


19. (Currently Amended) The system of claim [[18]] 14, wherein the documents .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest individually or in combination that “associating the natural language input to a tangential goal upon determining that information received from the interface device in the interactive dialogue is not related to the primary goal, the tangential goal based on the information that is not related to the primary goal; and redirecting the interactive dialogue to a tangential request based on the tangential goal, by a context switching module, to acquire information responsive to the tangential goal; upon completion of response to the tangential request, redirecting the interactive dialogue, by the context switching module, to the primary goal” as set forth in claims 1, 3-4, 6-8, 10-11, 13-14, 16-17, and 19. 

Claims 1-3-4, 6-8, 10-11, 13-14, 16-17, and 19 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 20090119095 A1	         Beggelman; Marlene et al.
US 20090070099 A1	         ANISIMOVICH; KONSTANTIN et al.
US 20020032564 A1	Ehsani, Farzad et al.
US 8666928 B2	    Tunstall-Pedoe; William
US 20030216919 A1         Roushar, Joseph C.
US 8468122 B2	   Tunstall-Pedoe; William

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred, can be reached at 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/DUNG K CHAU/Primary Examiner, Art Unit 2153